--------------------------------------------------------------------------------

Exhibit 10.3



CORPORATE GUARANTY


THIS CORPORATE GUARANTY (this "Guaranty"), dated as of January 23, 2019, is made
by AMERI HOLDINGS, INC., a Delaware corporation ("Guarantor"), with an office at
5000 Research Court, Suite 750, Suwanee, Georgia  30024 in favor of NORTH MILL
CAPITAL LLC, a Delaware limited liability company ("Lender"), with an office at
821 Alexander Road, Suite 130, Princeton, New Jersey  08540.


WHEREAS, AMERI100 ARIZONA LLC, an Arizona limited liability company, AMERI100
GEORGIA INC., a Georgia corporation, AMERI100 CALIFORNIA INC.. a Delaware
corporation and AMERI AND PARTNERS INC, a Delaware corporation (individually and
collectively, "Borrower") are now and may in the future be indebted to Lender
for loans and advances and other financial accommodations made or to be made by
Lender to or on behalf of Borrower, and


WHEREAS, to induce Lender to make and/or to continue to make loans and other
financial accommodations to or on behalf of Borrower, Guarantor has agreed to
execute and deliver a guaranty of all present and future liabilities of Borrower
to Lender.


NOW, THEREFORE, in consideration of the foregoing premises to induce Lender to
make loans, advances and other financial accommodations to or on behalf of
Borrower, and with full knowledge that said loans, advances and other financial
accommodations would not be issued without this Guaranty, Guarantor agrees as
follows:


1.          The term "Liability of Borrower" shall include all obligations and
liabilities, direct or indirect, absolute or contingent, joint and several, now
or hereafter existing, due or to become due of Borrower to, or held or to be
held by Lender for its own account or as agent for others, whether created
directly or acquired by assignment or otherwise, including, without limitation,
all principal of and interest (including without limitation any post-petition
interest on all obligations at the rate set forth in the appropriate loan
documents, accruing whether or not granted or permitted in any bankruptcy or
similar insolvency proceeding) and fees and all costs and expenses, including
reasonable attorney's fees, on all present and future liabilities and
indebtedness of Borrower to Lender, and further including without limitation the
obligation and liabilities arising under that certain Loan and Security
Agreement dated as of January __, 2019, between Borrower and Lender (as amended,
modified, supplemented, substituted, extended or renewed from time to time, the
"Loan Agreement"), whether or not the same involve modifications to interest
rates or other payment terms of such indebtedness, obligations or liabilities.


2.          Guarantor hereby guarantees the full, prompt and unconditional
payment when due of each and every Liability of Borrower to Lender, now existing
or hereafter incurred, whether matured or unmatured, and the full, prompt, and
unconditional performance of every term and condition of any transaction to be
kept and performed by Borrower to Lender.  This Guaranty is a primary obligation
of Guarantor and shall be a continuing inexhaustible Guaranty without limitation
as to the amount or duration and may not be revoked except by notice (the
"Notice") in writing to Lender received at least thirty (30) days prior to the
date set for such revocation; provided, however, no Notice shall affect the
liability under this Guaranty for any such Liability of Borrower arising prior
to the date set for revocation whether made before or after the Notice.


3.           Guarantor hereby represents and warrants the following:


(A)       Guarantor is a corporation duly incorporated and organized, validly
existing and in good standing under the laws of the State of Delaware.


(B)       Guarantor has the power to execute, deliver and carry out the terms
and provisions of this Guaranty.  This Guaranty has been duly executed and
delivered by Guarantor and constitutes Guarantor's binding, valid and
enforceable obligation, enforceable in accordance with its terms, except as
enforcement thereof may be limited, modified or prevented by any law relating to
bankruptcy, insolvency or the like.



Ameri100 – Corporate Guaranty – EXECUTION VERSION
- 1 -

--------------------------------------------------------------------------------

(C)        Guarantor is not in default under any indenture, mortgage, deed of
trust or other instrument to which Guarantor is a party or by which Guarantor or
any of Guarantor's assets may be bound.  The execution and delivery of this
Guaranty, the consummation of the transactions herein contemplated and the
compliance with the provisions hereof will not violate any law or regulation, or
any order or decree of any court or governmental instrumentality, will not
conflict with, or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, agreement or other instrument to which
Guarantor is a party or by which Guarantor may be bound, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property of Guarantor thereunder.


(D)       Guarantor's most recent financial statements furnished to Lender
accurately represent Guarantor's financial condition as of the date thereof, and
there has been no material adverse change in such condition from the date of
said financial statements to the date hereof.


(E)      Guarantor has relied upon Guarantor's own due diligence in making
Guarantor's own independent evaluation and appraisal of Borrower, Borrower's
business affairs and financial condition including the Liability of Borrower to
Lender; Guarantor will continue to be responsible for making Guarantor's own
independent appraisal of such matters; and Guarantor has not relied upon and
will not hereafter rely upon Lender for information regarding Borrower, any
Collateral (as defined in the Loan Agreement) or the Liability of Borrower to
Lender.


4.          Without incurring responsibility to Guarantor and without impairing
or releasing Guarantor's obligation hereunder, Lender may at any time and from
time to time, without the consent of or notice to Guarantor, upon any terms or
conditions:


(A)        Change the manner, place or terms of payment (including changes to
interest rates, fees and charges) and/or change or extend from time to time the
time for payment or renew or alter the Liability of Borrower or any security
therefor, and this Guaranty shall apply to the Liability of Borrower as so
changed, extended, renewed or altered;


(B)        Sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged, mortgaged or in which a lien is given to secure the Liability of
Borrower or the indebtedness of any of the Obligors, as such term is defined
below, to Lender;


(C)      Exercise or refrain from exercising any rights against Borrower or any
surety, endorser or guarantor (including the Guarantor) (collectively, the
"Obligors") or against any security, or otherwise act or refrain from acting;


(D)        Release, settle or compromise any Liability of Borrower or any
obligation of any Obligor, dispose of any security therefor, with or without
consideration, or any liability incurred directly or indirectly in respect
thereof or hereof;


(E)         Apply any sums by whomsoever paid or howsoever realized to any
Liability of Borrower; and


(F)        Take or refrain from taking any or all actions against Borrower, any
Obligor, or any of the security, whether similar or dissimilar to the foregoing.


5.          (A)         No invalidity, irregularity or unenforceability of all
or any part of the Liability of Borrower, failure to perfect on or the
impairment or loss of any security therefor, whether caused by any actions or
inactions of Lender, or otherwise, shall affect, impair or be a defense to this
Guaranty.


(B)        Guarantor hereby waives any right of subrogation to any security.



Ameri100 – Corporate Guaranty – EXECUTION VERSION
- 2 -

--------------------------------------------------------------------------------

(C)       Guarantor hereby waives any claim, right or remedy Guarantor may now
have or hereafter acquire against Borrower that arises hereunder and/or as a
result of Guarantor's performance hereunder including, without limitation, any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of Lender
against Borrower or any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise.


6.          Upon the existence of an Event of Default, as defined in the Loan
Agreement, under the Liability of Borrower, Lender may, without notice to
Borrower declare the Liability of Borrower immediately due and payable by
Guarantor.  If Lender refers this Guaranty to an attorney for collection,
Guarantor shall pay Lender any and all reasonable attorneys' fees and other
costs and expenses incurred by Lender in enforcing Lender's rights hereunder.


7.          (A)         In addition to all liens upon and rights of setoff
against the monies, securities or other property of Guarantor given to Lender by
law, Lender shall have, with respect to Guarantor's indebtedness to Lender under
this Guaranty and to the extent permitted by law, a contractual possessory
security interest in and a right of setoff against, and Guarantor hereby
assigns, conveys, delivers, pledges and transfers to Lender all of Guarantor's
right, title and interest in and to, all deposits, moneys, securities, and other
property of Guarantor now or hereafter in the possession of or on deposit with
Lender, whether held in a general or special account or deposit,  whether held
jointly with someone else, or whether held for safekeeping or otherwise,
excluding however all IRA, Keogh and trust accounts.  Every such security
interest and right of setoff may be exercised without demand upon or notice to
Guarantor.  No security interest or right of setoff shall be deemed to have been
waived by any act or condition on the part of Lender or by any neglect to
exercise such right of setoff or to enforce such security interest or by any
delay in so doing.  Every right of setoff and security interest shall continue
in full force and effect until such right of setoff or security interest is
specifically waived or released by an instrument in writing executed by Lender.


(B)        In the event that for any reason whatsoever Borrower is now or shall
hereafter become indebted to Guarantor, Guarantor agrees that the amount of such
sums and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, time of payment and in all respects to all sums,
including principal and interest and other amounts, at any time owing on the
Liability of Borrower to Lender, and Guarantor shall not be entitled to enforce
or receive payment thereof until the Liability of Borrower to Lender is paid in
full, whether or not Borrower becomes insolvent.  In the event of insolvency and
consequent liquidation of the assets of Borrower through bankruptcy, by an
assignment for the benefit of creditors, by voluntary liquidation or otherwise,
the assets of Borrower applicable to the payment of the claims of both Lender
and Guarantor shall be paid to Lender and shall be applied first by Lender to
the Liability of Borrower to Lender.  Guarantor does hereby assign to Lender all
claims which Guarantor may have or acquire against Borrower or against any
assignees or trustee in bankruptcy of Borrower, provided, however, that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Liability of Borrower to Lender.


(C)       If a claim is ever made upon Lender for repayment or recovery of any
amount or amounts received by Lender in payment or on account of any of the
Liability of Borrower and Lender repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of its property, or (b) any settlement or
compromise of any such claim effected by Lender with any such claimant
(including Borrower), then, and in such event, Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon it,
notwithstanding any revocation hereof or the cancellation of any instrument
evidencing any Liability of Borrower, and Guarantor shall be liable to Lender
under this Guaranty for the amount so repaid or recovered to the same extent as
if such amount had never originally been received by Lender.


(D)        This Guaranty shall remain in full force and effect, and shall be
automatically reinstated, without any further action on the part of the Lender,
if Lender is required, in any bankruptcy, insolvency or other proceeding
involving Borrower, to return or rescind any payment made to, or value received
by, Lender from or for the account of Borrower.  This paragraph shall remain in
full force and effect notwithstanding any revocation or termination of this
Guaranty or release by Lender of Guarantor.



Ameri100 – Corporate Guaranty – EXECUTION VERSION
- 3 -

--------------------------------------------------------------------------------

(E)        Settlement of any claim by Lender against Borrower or any other
Obligor, whether in any proceedings or not, and whether voluntary or
involuntary, shall not reduce the amount due under this Guaranty except to the
extent of any amount actually received by Lender under any such settlement that
is applied to the Liability of Borrower.


(F)        All rights, powers and remedies of Lender hereunder and under any
agreement(s) between Borrower or any other Obligor and Lender, now, or at any
time hereafter in force, shall be cumulative and not alternative, and shall be
in addition to all rights, powers and remedies given to Lender by law or at
equity.


(G)        No delay on the part of Lender in exercising any of its options,
powers or rights or partial or single exercise thereof shall constitute a waiver
thereof.  No waiver of any of Lender's rights hereunder and no modification or
amendment of this Guaranty shall be deemed to be made by Lender unless the same
shall be in writing, executed on behalf of Lender by a duly authorized officer,
and each such waiver, if any, shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of Lender or the
obligations of Guarantor to Lender in any other respect at any other time.


(H)        Guarantor hereby authorizes Lender, in its sole discretion, to
disclose any financial or other information about Guarantor to any present,
future or prospective participant or successor in interest in any loan, Advance
or other financial accommodation to Borrower from the Lender, or any regulatory
body or agency having jurisdiction over Lender.


(I)         Guarantor shall indemnify, defend and hold Lender and any member,
officer, director, investor, bank group member, official, agent, employee and
attorney of Lender, and their respective heirs, successors and assigns
(collectively, the "Indemnified Parties"), harmless from any claim, cause of
action, demand, or other matter that is brought or threatened against any
Indemnified Party by Borrower, or by any third party including, without
limitation, any receiver, trustee, or other person appointed in any bankruptcy,
insolvency, or other proceeding involving Borrower, and from all costs and
expenses (including, without limitation, attorney's fees and expenses) relating
to or arising out of Lender's relationship with Borrower, unless caused by the
gross negligence or willful misconduct of the Indemnified Parties (each of which
may be defended, compromised, settled, or pursued with counsel of Lender's
selection) but at Guarantor's risk and expense.  This paragraph shall remain in
full force and effect notwithstanding any termination of this Guaranty or
release by Lender of Guarantor.


(J)         Guarantor's obligation to pay and perform in accordance with the
terms of this Guaranty, any remedy for the enforcement thereof and/or the amount
of the Liability of Borrower shall not be impaired, modified, changed, stayed,
released or limited in any manner whatsoever by any impairment, modification,
change, discharge, release, limitation or stay of the Liability of Borrower or
the obligations of any of the Obligors or any Obligor's estate in bankruptcy or
any remedy for the enforcement thereof, resulting from the operation of any
present or future provision of the federal Bankruptcy Code or other statute,
state or federal, or from the decision of any court interpreting any of the
same, and Guarantor shall be obligated under this Guaranty and the amount of the
Liability of Borrower shall for the purposes of this Guaranty be determined as
if no such impairment, stay, modification, change, discharge, release or
limitation had occurred.


(K)       Guarantor waives notice of acceptance of this Guaranty and notice of
any Liability of Borrower to which notice may apply and waives notice of
default, non-payment, partial payment, presentment, demand, protest, notice of
protest or dishonor and all other notices to which Guarantor might otherwise be
entitled or which might be required by law to be given to Guarantor by Lender.


(L)        This Guaranty shall be binding upon Guarantor and its successors and
shall inure to the benefit of Lender, its successors and assigns.  This Guaranty
shall be construed in accordance with the laws of the State of New Jersey,
without regard to principles of conflicts of law.



Ameri100 – Corporate Guaranty – EXECUTION VERSION
- 4 -

--------------------------------------------------------------------------------

(M)       Guarantor hereby irrevocably consents to the non-exclusive
jurisdiction of the courts of the State of New Jersey or any federal court in
such State in connection with any action or proceeding arising out of or related
to this Guaranty.  Guarantor hereby irrevocably waives, to the fullest extent
permitted by applicable law, any right Guarantor may have to assert the doctrine
of "forum non conveniens" or to object to venue to the extent any proceeding is
brought in accordance with this paragraph.  In any such litigation, Guarantor
waives personal service of any summons, complaint or other process and agrees
that service may be made by certified or registered mail to Guarantor, at the
address provided herein.  Guarantor agrees that any action brought by Guarantor
against Lender shall be commenced and maintained only in a court in the federal
judicial district or county in which Lender has its principal place of business
in New Jersey.  Nothing in this Guaranty restricts the right of Lender to bring
legal actions or other proceedings in any other competent jurisdiction.


(N)        Nothing herein shall in any way be deemed to limit the ability of
Lender to serve any such writs, process or summonses in any other manner
permitted by applicable law or to obtain jurisdiction over Guarantor in such
other jurisdictions, and in such manner as may be permitted by applicable law.


(O)       Guarantor agrees to furnish to Lender within ninety (90) days of the
end of each year a financial statement in form satisfactory to Lender and a copy
of Guarantor's federal and state income tax returns (including all schedules
thereto) within thirty (30) days of filing same.


(P)        If Guarantor consists of more than one person, the liabilities and
obligations of each such person shall be joint and several and the word
"Guarantor" means each of them, any of them and/or all of them.


(Q)       As used herein, the singular shall include the plural, the plural
shall include the singular and the use of the masculine, feminine or neuter
gender shall include all genders.


(R)        GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION UNDER OR RELATING TO
THIS GUARANTY AND TO THE LIABILITY OF BORROWER TO LENDER.



WITNESS OR ATTEST:     AMERI HOLDINGS, INC.  
 

By:
/s/ Brandon Gordon
 

By:
/s/ Brent Vernon Kelton
 
Name: Brandon Gordon
 
 
Name:
Brent Vernon Kelton
 
Title:   EVP
     
Title:
Chief Executive Officer





Ameri100 – Corporate Guaranty – EXECUTION VERSION
- 5 -




--------------------------------------------------------------------------------